DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 01/05/2022.
Response to Arguments
3.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Bernstein et al (US 20150062052). 

Bernstein et al (“Bernstein”) is directed to  Device, Method, and Graphical User Interface for Transitioning Between Display States in Response to a Gesture.

As per claim 1,   Bernstein discloses a method (e.g. flowcharts of Figs. 6A-6M) comprising: 
the input attributes including an input duration (an electronic device displays a user interface in a first display state. The device detects a first portion of a gesture on a touch-sensitive surface, including detecting intensity of a respective contact of the gesture. See Abstract and Figs. 5A1-5A7, 5A10-5A16, and 5B1-5B14);
determining a value of the user input based on at least the input attributes (In response to detecting the end of the gesture: if intensity of the respective contact had reached a predefined intensity threshold prior to the end of the gesture, the device displays the second display state; otherwise, the device redisplays the first display state. After displaying an animated transition between a first display state and a second state, the device optionally, detects an increase of the contact intensity. See Abstract and Figs. 5A1-5A7, 5A10-5A16, and 5B1-5B14))

determining the value of the user input transgresses a threshold (In response, the device displays a continuation of the animation in accordance with the increasing intensity of the respective contact. See Abstract. [0210] As shown in FIG. 5B7-5B8, when the intensity of the contact has reached (as shown in FIG. 5B7) and subsequently exceeded (as shown in FIG. 5B8) the tolerance intensity threshold IT.sub.T, the user interface 138B-02 reaches and remains in a terminal display state S3 (sometimes also referred to as the "squishiness plateau state"). As shown in FIG. 5B8, any continued increase in the contact intensity beyond the tolerance intensity threshold IT.sub.T causes no further visual feedback in the display 450. Also see at least  Figs. 5B5-5B10 when  intensity of contact elapsed a threshold);  
determining a display state of an animated icon based on the value of the user input transgressing the threshold (see the corresponding display state of the smiley face in Figs.  at least  Figs. 5B5-5B10 when  intensity of contact elapsed a threshold);    and
(the display state or appearance of the smiley face are presented  in at least  Figs. 5B5-5B10 ).

As per claim 2,  Bernstein further discloses that the method of claim 1, wherein the determining the display state of the animated icon includes: accessing a display state model associated with the animated icon, the display state model comprising a state indicator at a first position along the display state model, the first position of the state indicator defining a first display state of an animated icon ([0186] In FIG. 5A1, user interface 138A-02 is in an initial display state S1 (e.g., a first steady state before any input is detected) showing a calm-looking smiley face. Intensity diagram corresponding to FIG. 5A1 indicates that no gesture input has been detected and the intensity of contact is zero. Also see initial display state S1 of Fig. 5B1);

transitioning the state indicator from the first position to a second position based on the value of the user input, the second position corresponding with a second display state ([0187] When the device subsequently detects a gesture (e.g., a press input) on the touch-sensitive surface 451, and a location of the contact on the touch-sensitive surface (e.g., contact 138A-08 shown in FIG. 5A8) corresponds to a location of the cursor 138A-06 over the "Tickle" button 138A-04 shown in the user interface 138A-02, the device provides an initial visual feedback (e.g., highlighting the smiley face shown in the user interface 138A-02) to indicate that the "Tickle" button has gained input focus, as shown in the modified display state S1' in FIG. 5A2. Also see a next display state (S1’) after the first display state (S1) in Fig. 5B2);
and causing display of the presentation of the animated icon based on the second display state (for example as shown in at least in figs. 5A1 and  5B2  the smiley face is presented based on the second display state (S1’) ).

As per claim 3,  Bernstein further discloses that the method of claim 1, wherein the user input includes a tactile input onto a graphical user interface ([0053] Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact).

As per claim 4,  Bernstein further discloses that the method of claim 1, wherein the input attributes include a user input type, and the receiving the user input further comprises: causing display of a set of graphical elements that include a first graphical element, the first graphical element corresponding with the user input type; and wherein the user input comprises a selection of the first graphical element ([0187] When the device subsequently detects a gesture (e.g., a press input) on the touch-sensitive surface 451, and a location of the contact on the touch-sensitive surface (e.g., contact 138A-08 shown in FIG. 5A8) corresponds to a location of the cursor 138A-06 over the "Tickle" button 138A-04 shown in the user interface 138A-02, the device provides an initial visual feedback (e.g., highlighting the smiley face shown in the user interface 138A-02) to indicate that the "Tickle" button has gained input focus, as shown in the modified display state S1' in FIG. 5A2. Bernstein further discloses several input type including tap, light press, and swipe gesture input type, etc.  [00227,  and 0269]).

As per claim 5, Bernstein further discloses that the method of claim 1, wherein the animated icon comprises icon properties, and wherein the determining the value of the user input includes determining the value of the user input based on the input attributes and the icon properties of the animated icon ([0208] In some embodiments, the second animation simulates some physical properties. As illustrated in this example, various physical properties of the objects in the user interface 138B-02 (e.g., the size of the smiley's face and mouth, the shape of the smiley's eyes, the color or opacity of the smiley's face, the length and elasticity of the smiley's tongue, etc.) change (e.g., increase and/or decrease) in response to the changes (e.g., increases) in the intensity of the contact beyond the light press intensity threshold IT.sub.L).
 
As per claim 6,  Bernstein further discloses that the method of claim 1, wherein the causing display of the presentation of the animated icon further comprises causing display of the presentation of the animated icon within a chat interface ( [0097] In conjunction with RF circuitry 108, touch screen 112, display controller 156, contact module 130, graphics module 132, and text input module 134, the instant messaging module 141 includes executable instructions to enter a sequence of characters corresponding to an instant message, [0109] In some embodiments, instant messaging module 141, rather than e-mail client module 140, is used to send a link to a particular online video). 

As per system claims 8-13, these claims also recite similar limitations as that of claims 1-6, respectively,  thus,  these system claims  are also rejected by similar citations given to method claims 1-6, respectively. 
As per computer storage medium claims 15-20, these claims also recite similar limitations as that of claims 1-6, respectively,  thus,  these claims are also rejected by similar citations given to method claims 1-6, respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al (US 20150062052) in view of Lin et al (US 2014/0206444 A1).
As per claim 7, Bernstein at [0065] describes coupling directly to other devices but this language falls short to read on the claim.     
  Lin on the other hand, discloses the limitation of claim 7 as the language of the claim mapped to paragraph 0057 of Lin  herein below (the animated icon is associated with a first user device, and wherein the causing display of the presentation of the animated icon includes: detecting the first user device within a predefined range of a second user device; and causing display of the presentation of the animated icon at the second client device in response to the detecting the first user device within the predefined range of the second user device ([0057]For example, when there are two digital pet (or more than two) within a distance of 100 meter between them computed by the server system 1 (which means that the above condition is set up), the server system 1 would automatically inform the two portable electronic devices respectively having the two digital pets of the command (or information) to enable the display units of the two portable electronic devices display the two digital pets interacting with each other. [0059] If any one of the portable electronic devices is detected nearby the portable electronic device 2, the display unit 22 of the portable electronic device 2 would display the digital pets that have been detected for him or her selection).
Since Bernstein describes that [0065] External port 124 (e.g., Universal Serial Bus (USB), FIREWIRE, etc.) is adapted for coupling directly to other devices or indirectly over a network (e.g., the Internet, wireless LAN, etc.).  Thus, at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Lin with Bernstein to obtain the invention as specified in claim 7. 

As per system claim 14, this claim is also recite similar limitations as that of claim 7, thus claim 14 is also rejected by similar citations given to method claim 7.

CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Block et al US 20160261675 is directed to sharing user-configurable graphical constructs.
 

7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173